Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2016

                                     No. 04-16-00478-CR

                                 Jeremy Michael STRAUSER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 514924
                          Honorable Genie Wright, Judge Presiding


                                        ORDER
      Paula Cloud’s notification of late record is hereby granted. The reporter’s record is due
on December 15, 2016.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court